                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA                                  JS-6
INMATE # 48963-112                                                       CASE NUMBER

LEWELLYN CHARLES COX IV                                                                        8:19-cv-00061-CJC-KES
                                                        PLAINTIFF(S)
                    v.
                                                                             ORDER RE REQUEST TO PROCEED WITHOUT
UNITED STATES OF AMERICA
                                                                                   PREPAYMENT OF FILING FEES
                                                     DEFENDANT(S)

   IT IS ORDERED that the Request to Proceed Without Prepayment of Filing Fees is hereby GRANTED.
   IT IS FURTHER ORDERED that, in accordance with 28 U.S.C. § 1915, the prisoner-plaintiff owes the Court the
   total filing fee of $350.00. An initial partial filing fee of $                    must be paid within thirty (30) days of
   the date this order is filed. Failure to remit the initial partial filing fee may result in dismissal of the case.
   Thereafter, monthly payments shall be forwarded to the Court in accordance with 28 U.S.C. § 1915(b)(2).


    Date                                                                  United States Magistrate Judge

   IT IS RECOMMENDED that the Request to Proceed Without Prepayment of Filing Fees be DENIED for the
   following reason(s):
            Inadequate showing of indigency.                                   Frivolous, malicious, or fails to state a claim
            Failure to authorize disbursements from                            upon which relief may be granted.
            prison trust account to pay the filing fees.                       Seeks monetary relief from a defendant immune
            Failure to provide certified copy of trust fund                    from such relief.
            statement for the last six (6) months.                             Leave to amend would be futile.
            District Court lacks jurisdiction.                                 This denial may constitute a strike under the
            Other                                                              “Three Strikes” provision governing the filing of
                                                                               prisoner suits. See O'Neal v. Price, 531 F.3d
                                                                               1146, 1153 (9th Cir. 2008).
     Comments:
     See attached. After an extension of time, Plaintiff was ordered to respond to the Court's Report and
     Recommendation on or before July 5, 2019, but he has not responded.

      July 25, 2019                                                       /s/ Karen E. Scott
      Date                                                                United States Magistrate Judge

    IT IS ORDERED that the Request to Proceed Without Prepayment of Filing Fees is:
          GRANTED. IT IS FURTHER ORDERED that, in accordance with 28 U.S.C. § 1915, the prisoner-plaintiff owes the
          Court the total filing fee of $350.00. An initial partial filing fee of $                      must be paid within thirty (30) days of
          the date this order is filed. Failure to remit the initial partial filing fee may result in dismissal of the case. Thereafter, monthly
          payments shall be forwarded to the Court in accordance with 28 U.S.C. § 1915(b)(2).
          DENIED. Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
          DENIED, and this case is hereby DISMISSED immediately.
          DENIED, with leave to amend within 30 days. Plaintiff may re-submit the IFP application and Complaint to this Court,
          if submitted with the Certified Trust Account Statement and Disbursement Authorization. Plaintiff shall utilize the same
          case number. If plaintiff fails to submit the required documents
                                                                        ts within
                                                                                n 30
                                                                                  30 days, this casee shall bee DISMISSED.
                                                                                                                DISMIS

           July 29, 2019
           Date                                                           United
                                                                           nited States Distri
                                                                                        District
                                                                                            riict
                                                                                               c Judge
CV-73P (08/16)                   ORDER RE REQUEST TO PROCEED WITHOUT
                                                                  UT PREPAYMENT OF FILING FEES
